DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 9/1/2021 has been entered.  Claims 47-48 and 55-56 have been canceled.  Claims 61-64 have been added.  Claims 41-46, 49-54 and 57-64 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2021 and 10/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 41-46, 49-54 and 57-64 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0057731 (hereinafter Damnjanovic) in view of US 2015/0296385 (hereinafter Zhang) and US 2017/0257842 (hereinafter Hessler).
Regarding claims 41, 49, and 57-60, Damnjanovic teaches an apparatus comprising: at least one processor (FIG. 13, 1310: details UE processor); and at least one memory including computer program code (FIG. 13, 1320, 1325: details UE memory and code), the at least one memory and the computer program code configured, with the at least one processor (FIG. 13, 1310, 1320, 1325: details UE memory and code configured with UE processor), to cause the apparatus to perform at least the following (FIG. 13, 1315: details UE): detect at a user equipment in idle mode ([0159]: details UE idle state) a downlink transmission in a selected cell of a mobile communication system within a paging occasion window (FIG. 16, 1615; [0175]: details monitoring the unlicensed radio frequency band during a time window to receive a paging message from a base station) comprising two or more transmission time intervals (FIG. 6, 630; [0089]: details time window 630 includes two DCCA 625, as paging occasion window comprising two or more transmission time intervals), wherein the downlink transmission is subject to a clear channel assessment procedure ([0177]: transmission of the paging message may be a transmission subject to CCA); determine a paging detection window comprising one or more transmission time intervals within the paging occasion window relative to a beginning of the detected downlink transmission (FIG. 5, 510, 515; [0179]: details Actual duration of transmission 510, as paging detection window, having two subframes, as comprising one or more transmission time intervals, within the Intended Duration of Transmission 505, as within the paging occasion window, the time window may overlap in time with the periodic fixed subframe location monitored at block 1615, as relative to the beginning of the detected downlink transmission) based on predetermined or preconfigured configuration information (FIG. 5, 510, 515; [0172]: details receiving at a UE during a predetermined time a transmission including a paging group indicator and an indication of a time window; the predetermined time maybe associated with a CET or an LBT procedure, as based on predetermined configuration information); 
Damnjanovic does not explicitly teach monitor the downlink transmission for receiving a paging message to the user equipment for a duration of the paging detection window or until the paging message is received, whichever occurs first; wherein the paging detection window is at least partly determined based on second configuration information received on a dedicated channel, before the user equipment was set in idle mode.
However, Zhang teaches monitor the downlink transmission for receiving a paging message to the user equipment for a duration of the paging detection window or until the paging message is received, whichever occurs first ([0111]: details monitor the unlicensed radio frequency spectrum band until the end of the window of the plurality of frames is reached or until the paging instance is detected, whichever occurs first).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Damnjanovic to incorporate the teachings of Zhang and include monitor the downlink transmission for 
Moreover, Hessler teaches wherein the paging detection window is at least partly determined based on second configuration information received on a dedicated channel, before the user equipment was set in idle mode ([0049]: details a duration of the paging window may be determined based on a length of a preceding non-active DRX/DTX period; an internal clock type of the wireless device; a type of the wireless device; a minimum paging window duration; and/or on a configuration received before entering non-active, idle or dormant mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Damnjanovic to incorporate the teachings of Hessler and include the paging detection window is at least partly determined based on second configuration information received on a dedicated channel, before the user equipment was set in idle mode of Hessler with Damnjanovic.  Doing so would provide paging window of an adequate length (Hessler, at paragraph [0049]).

Regarding claims 42, 50 and 61, Damnjanovic teaches and the at least one memory and the computer program code further configured, with the at least one processor, to cause the apparatus to perform at least the following: receive first ([0172]: details the paging group indicator and/or the indication of the time window may be received in a SIB and/or MIB an RRC message); wherein the paging detection window is further determined based on the first configuration information ([0124]: details the transmission may include a plurality of paging group indicators and may signal different time windows for different ones of the paging indicators). 

Regarding claims 43, 51 and 62, Damnjanovic teaches wherein the first configuration information is cell-specific configuration information ([0173]: details the paging group indicator may correspond to each UE connected to a base station, as cell-specific configuration information). 

Regarding claims 44 and 52, Damnjanovic teaches wherein the first configuration information comprises at least one of: information indicative of a length of the paging detection window, and information indicative of the beginning of the paging detection window ([0172]: details the time window may include a period immediately following the transmission). 
 
Regarding claims 45, 53 and 63, Damnjanovic teaches wherein the second configuration information is user-specific configuration information ([0173]: details the paging group indicator may correspond to each UE connected to a base station, as user-specific configuration information). 

Regarding claims 46, 54 and 64, Damnjanovic teaches wherein the second configuration information comprises at least one of: - information indicative of a length of the paging detection window, and - information indicative of the beginning of the paging detection window ([0172]: details the time window may include a period immediately following the transmission). 

Response to Arguments
Applicant’s arguments with respect to claims 41-46, 49-54 and 57-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US20180249387) details calculate paging window according paging channel configuration information and receive in the paging window a paging message.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/J.K./Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415